Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 20 November 2020 has been entered.
 
Response to Arguments
Applicant’s arguments, filed 20 October 2020, with respect to claim(s) 1 and 16 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Qandil et al. (US 6,183,208) in view of Cocks et al. (US 2014/0062232 A1), and further in view of Beckey et al. (US. 6,059,541).
Regarding claim 1, Qandil discloses a pump comprising: a wet end body defining a liquid inlet 14 and a liquid outlet 16 (shown in Fig. 1); a rotatable motor shaft 30 (shown in Fig. 2, reproduced below for convenience); and a fan 40 comprising: a central opening 44 configured to receive the rotatable motor shaft (as shown in Figs. 2 and 3, bore 44 receives an end of 

    PNG
    media_image1.png
    615
    471
    media_image1.png
    Greyscale


However, Cocks discloses a cooling fan for a motor assembly, the fan comprising a front (defined by face 58 shown in Fig. 4, reproduced below for convenience); a rear (defined by face 56 in Fig. 4); an outer periphery (outer periphery being the radially outer region of the fan 14) comprising an outer edge (rim 62, shown in Fig. 2); a first plurality of blades 52 extending from the rear (as shown in Fig. 4), a second plurality of blades 54 extending from the front (as shown in Fig. 4); and a plurality of pass-through holes 80 from the rear to the front (as shown in Fig. 4), and in which each blade of the second plurality of blades 54 defines a first end adjacent the central opening and a second end (as shown in Cocks, Fig. 4, blades 54 extend from first ends adjacent a central opening defined by hub 60 to radially outward second ends). Cocks teaches that this fan configuration, specifically the inclusion of the second plurality of blades 54 and the pass-through holes 80, increases the flow to the end wall of the motor, facilitating improved cooling of the motor (Cocks, paragraph [0023]). Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the fan of Qandil to include a second plurality of blades extending from the front; and a plurality of pass-through holes from the rear to the front, as taught by Cocks, in order to facilitate improved cooling of the motor.

    PNG
    media_image2.png
    436
    737
    media_image2.png
    Greyscale

Qandil in view of Cocks is silent regarding each blade of the second plurality of blades defining a second end extending to the outer edge.
However, Beckey discloses a fan with a first plurality of blades extending from the rear of the fan (blades 188, see Fig. 19, reproduced below for convenience), and a second plurality of blades extending from the front of the fan (blades 196, see Fig. 19 below), in which each of the second plurality of blades define a second end extending to the outer edge of the fan (as shown in Fig. 19 below). Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the second plurality of blades of Cocks to each define a second end extending to the outer edge of the fan, as taught by Beckey, since this amounts to no more than the arrangement of prior art elements (the second plurality of blades of Qandil in view of Cocks) in a known configuration (extending to the outer edge of the fan, as taught by Beckey), yielding predictable results (extending the second 

    PNG
    media_image3.png
    373
    588
    media_image3.png
    Greyscale

Regarding claim 4, Cocks further teaches each blade of the first plurality of blades has a first depth and each blade of the second plurality of blades has a depth less than the first depth (as shown in Cocks, Fig. 4, first blades 52 have a depth equal to the depth of the fan at their radially outer ends, whereas second blades 54 have a depth less than the depth of the fan). 
Regarding claim 5, Qandil further discloses a fan assembly comprising: a cover 50 having a non-solid face (by virtue of vent holes 52, shown in Qandil, Fig. 2); and an interior in which the fan is positioned (the interior of fan housing 50 in which fan 40 is situated in Fig. 2). 
Regarding claim 6, Qandil in view of Cocks further discloses the interior is configured such that air entering it through the cover exits both through the plurality of pass-through holes of the fan and around the outer periphery of the fan (the cover 50 of Qandil permits air to enter through the cover; as modified, the front and rear blade configuration and the plurality of pass-through holes taught by Cocks would allow for the claimed flow). 

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Qandil in view of Cocks, further in view of Beckey, and further in view of Wang (US 8,328,540).
Regarding claim 7, Qandil in view of Cocks and further in view of Beckey discloses the invention as claimed in claim 5, as set forth above.
Qandil further discloses a base (as shown in Qandil, Fig. 1, the bottom of pump 10 is supported on a base).
Qandil in view of Cocks and further in view of Beckey is silent regarding the cover is removable so as to expose the interior without needing access, from a bottom side of a motor of which the rotatable motor shaft is a part, to any fasteners.
However, Wang discloses a pump comprising a cooling fan 13 for cooling a motor, the fan mounted in a fan assembly with a cover 14, wherein the cover is mounted with screws and is removable so as to make inspection and servicing of the motor easier (Wang, Col. 1 lines 58-62, Col. 3 lines 52-55). Therefore it would have been obvious to one of ordinary skill in the art, 
Regarding claim 8, Qandil in view of Cocks and further in view of Beckey discloses the invention as claimed in claim 5, as set forth above.
Qandil in view of Cocks and further in view of Beckey is silent regarding a screw received by the cover and forming part of a ground bonding lug.
However, Wang discloses a pump comprising a cooling fan 13 for cooling a motor, the fan mounted in a fan assembly with a cover 14, wherein the cover is mounted with screws and is removable so as to make inspection and servicing of the motor easier (Wang, Col. 1 lines 58-62, Col. 3 lines 52-55). Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Qandil in view of Cocks and further in view of Beckey to have a screw received by the cover, as taught by Wang, for the purpose of mounting the cover in a way that facilitates inspection and servicing of the motor. It is noted that the characterization of the screw as “forming part of a ground bonding lug” describes an intended use of the screw, and the screw taught by Wang is capable of forming part of a ground bonding lug.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Qandil in view of Cocks, further in view of Beckey, and further in view of Stiles, Jr. et al. (US 2009/0136363 A1).
Regarding claim 9, Qandil in view of Cocks and further in view of Beckey discloses the invention as claimed in claim 1, as set forth above.
Qandil in view of Cocks and further in view of Beckey is silent regarding a plurality of stages positioned within the wet end body, each of the plurality of stages including a diffuser and an impeller.
However, Stiles Jr. discloses a pump, the pump including a plurality of stages including a diffuser and an impeller (Stiles Jr., in paragraphs [0012]-[0013], discloses a plurality of diffuser units 26 each forming a stage, each diffuser unit including an impeller). Stiles Jr. teaches that using a plurality of stages allows the pump to provide greater pressurizing capability (Stiles Jr., paragraph [0013]). Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the pump of Qandil in view of Cocks and further in view of Beckey to include a plurality of stages positioned within the wet end body, each of the plurality of stages including a diffuser and an impeller, as taught by Stiles Jr, for the purpose of providing greater pressurizing capability.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Qandil in view of Cocks, further in view of Beckey, and further in view of Ortiz et al. (US 8,297,920).
Regarding claim 10, Qandil in view of Cocks and further in view of Beckey discloses the invention as claimed in claim 1, as set forth above.
Qandil in view of Cocks and further in view of Beckey is silent regarding a handle integrated into the wet end body.
.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Qandil in view of Cocks, further in view of Beckey, further in view of Stiles Jr., and further in view of Kenney.
Regarding claim 16, Qandil discloses (in Figs. 1 and 2, Fig. 2 reproduced below for convenience) a booster pump capable of being used for a pressure-side automatic swimming pool cleaner comprising: a wet end body defining a liquid inlet 14 and a liquid outlet 16 (shown in Fig. 1) configured to supply pressurized water to the automatic swimming pool cleaner (it is noted that the capability of the liquid outlet to supply pressurized water to an automatic swimming pool cleaner does not distinguish the structure of the claimed apparatus from the pump of Qandil, since the pump of Qandil is capable of performing the claimed action); a rotatable motor shaft 30 (shown in Fig. 2) defining an axis; a fan 40 (shown in Fig. 2) comprising: a central opening 44 (shown in Fig. 3) configured to receive the rotatable motor shaft; a front (the lower section of fan 40 in Fig. 2); a rear (the upper section of fan 40 in Fig. 2); an outer periphery (the radially outer section of fan 40 in Fig. 2) comprising an outer edge; a first 

    PNG
    media_image1.png
    615
    471
    media_image1.png
    Greyscale

Qandil is silent regarding a second plurality of blades extending from the front, each of the second plurality of blades defining a first end adjacent the central opening and a second end adjacent the outer periphery; and a plurality of pass-through holes from the rear to the 
However, Cocks discloses a cooling fan for a motor assembly, the fan comprising a front (defined by face 58 shown in Fig. 4, reproduced below for convenience); a rear (defined by face 56 in Fig. 4); an outer periphery (outer periphery being the radially outer region of the fan 14) comprising an outer edge 62 (shown in Fig. 2); a first plurality of blades 52 extending from the rear (as shown in Fig. 4) each of the first plurality of blades defining a first end adjacent the central opening and a second end extending to the outer edge (as shown in Cocks, Figs. 2 and 4, blades 52 extend from the hub 60 to the outer edge 62 of the fan), a second plurality of blades 54 extending from the front, each of the second plurality of blades defining a first end adjacent the central opening and a second end (as shown in Cocks, Fig. 4, blades 54 extend from first ends adjacent a central opening defined by hub 60 to a radially outward second end); and a plurality of pass-through holes 80 from the rear to the front (as shown in Fig. 4). Cocks teaches that this fan configuration, specifically the inclusion of the second plurality of blades 54 and the pass-through holes 80, increases the flow to the end wall of the motor, facilitating improved cooling of the motor (Cocks, paragraph [0023]). Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the fan of Qandil to include a second plurality of blades extending from the front, each of the second plurality of blades defining a first end adjacent the central opening and a second end adjacent the outer periphery; and a plurality of pass-through holes from the rear to the front, as taught by Cocks, in order to facilitate improved cooling of the motor. It is noted that the 

    PNG
    media_image2.png
    436
    737
    media_image2.png
    Greyscale

Qandil in view of Cocks is silent regarding each blade of the second plurality of blades defining a second end extending to the outer edge.
However, Beckey discloses a fan with a first plurality of blades extending from the rear of the fan (blades 188, see Fig. 19, reproduced below for convenience), and a second plurality of blades extending from the front of the fan (blades 196, see Fig. 19 below), in which each of the second plurality of blades define a second end extending to the outer edge of the fan (as shown in Fig. 19 below). Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the second plurality of blades of Cocks to each define a second end extending to the outer edge of the fan, as taught 

    PNG
    media_image3.png
    373
    588
    media_image3.png
    Greyscale



However, Stiles Jr. discloses a pump, the pump including a plurality of stages, each of the plurality of stages defining a module being separately removable from the pump, and comprising an impeller and a diffuser, with each impeller being configured to rotate about the axis of the motor shaft (Stiles Jr., in paragraphs [0012]-[0014], discloses a plurality of diffuser units 26 each forming a stage, each diffuser unit including an impeller operably coupled to the motor drive shaft 32). Stiles Jr. teaches that using a plurality of stages allows the pump to provide greater pressurizing capability (Stiles Jr., paragraph [0013]). Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the pump of Qandil in view of Cocks to include a plurality of stages positioned within the wet end body, each of the plurality of stages comprising an impeller and a diffuser, with each impeller being configured to rotate about the axis, as taught by Stiles Jr., for the purpose of providing greater pressurizing capability.
Qandil in view of Cocks, further in view of Beckey, and further in view of Stiles Jr. is silent regarding each diffuser being configured as a two-part diffuser, with the two parts of each two-part diffuser configured to connect together and with each impeller fitted between the two parts of the two-part diffuser as connected together.
However, Kenney discloses a pump assembly comprising multiple stages 66 (two such stages shown in Fig. 4, partially reproduced below for convenience), each stage including a 

    PNG
    media_image4.png
    313
    369
    media_image4.png
    Greyscale


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIAN GETACHEW whose telephone number is (571)272-4826.  The examiner can normally be reached on Monday - Friday 10 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on (571) 272-4922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








/JULIAN B GETACHEW/Examiner, Art Unit 3745                                                                                                                                                                                                        
/KENNETH BOMBERG/Supervisory Patent Examiner, Art Unit 3745